DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 20, 21, 25-31, 34, 37-39, 41-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fotin-Mleczek et al (WO2010037539, of record, US Patent 9,572,874, US-PGPub 2011/0250225) in view of Chen et al (Trends Immunol., 2009), Nickol et al (NEJM, 2007) and Radu et al (Viral Immunol. 1999, of record).  
Claims 1, 3, 20, 21, 25-34, 37-39, 41-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fotin-Mleczek et al (WO2010037539, of record, US Patent 9,572,874, US-PGPub 2011/0250225) in view of Chen et al (Trends Immunol., 2009), Nickol et al (NEJM, 2007), Radu et al (Viral Immunol. 1999, of record) and Read et al (2005, of record).
These rejections are maintained for reasons made of record in the Office Actions dated 4/30/2018, 2/7/2019, 1/10/2020, 11/24/2020, 2/4/2021, 8/16/2021, 4/1/2022 and for reasons set forth below.
Regarding the claim amendments, Flotin-Mleczek et al teach a 5’ UTR, a 3’UTR, a Poly(A) sequence and an ORF (e.g. influenza HA coding sequence) for reasons of record (e.g. canceled claims 35 and 36, now canceled, instant claim 42 has been addressed previously) and on pages 11 and 94-95. Flotin-Mleczek et al teach G/C stabilization of the mRNA in ¶’s [0246]-[0248] of the PGPUB. Flotin-Mleczek et al teach an H1 HA on page 149, PR8/34.  Intramuscular administration is taught in ¶’s [0279]-[0280] of the PGPUB.
Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive. All of applicant’s arguments are re-assertions of issues already addressed in the previous Office Actions and the PTAB decision, and appear to be a copy of the response submitted on 2/16/2022.  Such assertions are no more convincing now than they were previously. The arguments are considered to have been answered previously.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633